Title: An Address to the Electors of the State of New-York, [21 March 1801]
From: Hamilton, Alexander
To: Electors of the State of New York


[March 21, 1801]
To the Electors of the State of New-York
Fellow-Citizens!
We lately addressed you on the subject of the ensuing election for Governor and Lieutenant-Governor—recommending to your support Stephen Van Rensselaer and James Watson. Since that we have seen the address of our opponents, urging your preference of George Clinton and Jeremiah Van Rensselaer.

The whole tenor of our address carries with it the evidence of a disposition to be temperate and liberal; to avoid giving occasion to mutual recrimination. It would have been agreeable to us to have seen a like disposition in our adversaries; but we think it cannot be denied, that their address manifests a different one. It arraigns the principles of the federalists with extreme acrimony, and by the allusion to Great-Britain in the preposterous figure of the mantle, attributes to them a principle of action, which every signer of the address knows to have no existence, and which for its falsehood and malice merits indignation and disdain.
So violent an attack upon our principles justifies and calls for an exhibition of those of our opponents. To your good sense, to your love of country, to your regard for the welfare of yourselves and families, the comment is submitted.
The pernicious spirit which has actuated many of the leaders of the party denominated antifederal, from the moment when our national constitution was first proposed down to the present period, has not ceased to display itself, in a variety of disgusting forms. In proportion to the prospect of success it has increased in temerity. Emboldened by a momentary triumph in the choice of our national Chief Magistrate, it seems now to have laid aside all reserve; and begins to avow projects of disorganization, with the sanction of the most respectable names of the party, which before were merely the anonymous ravings of incendiary newspapers.
This precipitation in throwing aside the mask, will, we trust, be productive of happy effects. It will serve to shew that the mischievous designs ascribed to the party have not been the effusions of malevolence, the inventions of political rivalship, or the visionary forebodings of an over anxious zeal; but that they have been just and correct inferences from an accurate estimate of characters and principles. It will serve to shew, that moderate men, who have seen in our political struggles, nothing more than a competition for power and place, have been deceived; that in reality the foundations of society, the essential interests of our nation, the dearest concerns of individuals are staked upon the eventful contest. And, by promoting this important discovery, it may be expected to rally the virtuous and the prudent of every description round a common standard; to endeavour by joint efforts to oppose mounds to that destructive torrent, which in its distant murmuring, seemed harmless, but in the portentous roaring of its nearer approach, menaces our country with all the horrors of revolutionary phrenzy.
To what end, Fellow-Citizens, has your attention been carried across the Atlantic, to the revolution of France, and to that fatal war of which it has been the source? To what end are you told, that this is the most interesting conflict man ever witnessed, that it is a war of principles—a war between equal and unequal rights, between republicanism and monarchy, between liberty and tyranny?
What is there in that terrific picture which you are to admire or imitate? Is it the subversion of the throne of the Bourbons, to make way for the throne of the Buonapartes? Is it the undistinguishing massacre in prisons and dungeons, of men, women and children? Is it the sanguinary justice of a revolutionary tribunal, or the awful terrors of a guillotine? Is it the rapid succession of revolution upon revolution, erecting the transient power of one set of men upon the tombs of another? Is it the assassinations which have been perpetrated, or the new ones which are projected? Is it the open profession of impiety in the public assemblies, or the ridiculous worship of a Goddess of Reason, or the still continued substitution of Decades to the Christian Sabbath? Is it the destruction of commerce, the ruin of manufactures, the oppression of agriculture? Or, is it the pomp of war, the dazzling glare of splendid victories, the blood-stained fields of Europe, the smoaking cinders of desolated cities, the afflicting spectacle of millions precipitated from plenty and comfort to beggary and misery? If it be none of these things, what is it?
Perhaps it is the existing government of France, of which your admiration is solicited?
Here, Fellow-Citizens, let us on our part invite you to a solemn pause. Mark, we beseech you, carefully mark, in this result, the fruit of those extravagant and noxious principles which it is desired to transplant into our happy soil.
Behold a Consul for ten years elected, not by the people, but by a Conservatory Senate, self-created and self-continued for life; a magistrate who to the plentitude of executive authority, adds the peculiar and vast prerogative of an exclusive right to originate every law of the republic.
Behold a Legislature elected, not by the people, but by the same Conservatory Senate, one branch for fourteen the other for ten years—one branch with a right to debate the law proposed by the Consul but not to propose—another branch with a right neither to debate nor propose; but merely to assent or dissent; leaving to the people nothing more than the phantom of representation, or the useless privilege of designating one tenth of their whole mass as candidates indiscriminately for the offices of the state, according to the option of the Conservatory Senate.
Behold in this magic lanthern of Republicanism the odious form of real despotism garnished and defended by the bayonets of more than Five Hundred Thousand Men in disciplined array.
Do you desire an illustration of the practical effect of this despotic system, read it in the last advices from France. Read it in the exercise of a power by the Chief Consul, recognized to belong to him by the Conservatory Senate, to banish indefinitely the Citizens of France without trial, without the formality of a legislative act. Then say, where can you find a more hideous despotism?—Or, what ought ye to think of those men, who dare to recommend to you as the bible of your political creed, the principles of a revolution, which in its commencement, in its progress, in its termination, (if termination it can have, before it has overthrown the civilized world) is only fitted to serve as a beacon to warn you to shun the gulphs, the quicksands, and the rocks of those enormous principles?
Surely ye will applaud neither the wisdom nor the patriotism of men, who can wish you to exchange the fair fabric of Republicanism which you now enjoy, moddeled and decorated by the hand of federalism, for that tremendous Form of Despotism, which has sprung up amidst the volcanic eruptions of principles at war with all past and present experience, at war with the nature of man.

Or, was the allusion to France and her revolution, to the war of principles of which you have heard, and intended to familiarize your ears to a war of arms, as one of the blessings of the new order of things? Facts, which cannot be mistaken, demonstrate that in the early period of the French revolution, it was the plan of our opponents to engage us in the war as associates of France. But at this late hour, when even the pretence of supporting the cause of liberty has vanished, when acquisition and aggrandizement have manifestly become the only, the exclusive objects of this war, it was surely to have been expected that we should have been left to retain the advantage of a pacific policy.
If there are men, who hope to gratify their ambition, their avarice, or their vengeance, by adding this country to the league of Northern Powers, in the fantastic purpose of an extension of neutral rights, the great body of the people will hardly, we imagine, see in this project benefits sufficiently solid and durable to counterbalance the certain sacrifices of present advantages, and the certain sufferings of positive evils inseparable from a state of war.
Let us now attend to some other parts of this extraordinary address.
You are told, that there are many in the bosom of our country, who have long aimed at unequal privileges, and who have too well succeeded; by arrogating to themselves the right to be considered as the only friends of the constitution, the guardians of order and religion, by the lavish abuse of their opponents, and by representing opposition to particular plans of administration, as hostility to the government itself.
What is meant by this aiming at unequal privileges?
If we are to judge of the end by the means stated to have been used, the charge amounts to this, that the federalists have sought to retain in their own hands, by the suffrages of the people, the exercise of the powers of the government.
Admitting the charge to be true, have not the antifederalists pursued exactly the same course? Have they not labored incessantly to monopolize the power of our national and state governments? Whenever they have had it, have they not strained every nerve to keep it? Why is it a greater crime in the federalists than in their rivals to aim at an ascendant in the councils of our country?
It is true, as alledged, that the federalists insisted upon their superior claim to be considered as the friends of our constitution, and have imputed to their adversaries improper and dangerous designs; but it is equally true, that these have asserted a similar claim, have advanced the pretension of being the only republicans and patriots, have charged their opponents with being in league with Great Britain to establish monarchy, have imputed to men of unblemished characters for probity, in high public offices, corruption and peculation, and have persisted in the foul charge after its falsity had been ascertained by solemn public inquiry; and in their wanton and distempered rage for calumny, have not scrupled to brand even a Washington as a Tyrant, a Conspirator, a Peculator.
It is true, that the federalists have represented the leaders of the other party as hostile to our national constitution; but it is not true that it was because they have been unfriendly to particular plans of its administration.
It is because, as a party, and with few exceptions, they were violent opposers of the adoption of the constitution itself; predicted from it every possible evil, and painted it in the blackest colours, as a monster of political deformity.
It is because the amendments subsequently made, meeting scarcely any of the important objections which were urged, leaving the structure of the government, and the mass and distribution of its powers where they were, are too insignificant to be with any sensible man a reason for being reconciled to the system if he thought it originally bad.
It is because they have opposed, not particular plans of the administration, but the general course of it, and almost all the measures of material consequence; and this too, not under one man or set of men, but under all the successions of men.
It is because, as there have been no alterations of the constitution sufficient to change the opinion of its merits, and as the practice under it has met with the severest reprobation of the party, there is no circumstance from which to infer that they can really have been reconciled to it.
It is because the newspapers under their direction, have, from time to time continued to decry the constutution itself.

It is because they have openly avowed their attachment to the excessive principles of the French revolution, and to leading features in the crude forms of government which have appeared only to disappear; utterly inconsistent with the sober maxims upon which our Federal Edifice was reared, and with essential parts in its structure. As specimens of this, it is sufficient to observe that they have approved the unity of the Legislative power in one branch, and have been loud in their praises of an Executive Directory; that five-headed monster of faction and anarchy.
It is because they have repeatedly shewn, and in their present address again shew, that they contemplate innovations in our public affairs, which without doubt would disgrace and prostrate the government.
On these various and strong grounds have the federalists imputed to their opponents disaffection to the National Constitution. As yet they have no reason to retract the charge. To future proofs of repentance and reconciliation must an exculpation be referred. The antifederalists have acquired the Administration of the National Government. Let them shew by a wise and virtuous management, that they are its friends; and they shall then have all the credit of so happy a reformation; but till then their assertions cannot be received as proofs.
And if the views which the signers of the address now boldly avow should unfortunately be those which should regulate the future Administration of the Government, the tokens of their amity would be as pernicious as could possibly be the tokens of their most deadly hatred.
They enumerate, as the crimes of the federalists, the Funding System, the National Debt, the Taxes which constitute the public revenue, the British Treaty, the Federal City, the Mint, a Mausoleum, the Sedition Law, and a Standing Army; and they tell us in plain terms that these are “abuses no longer to be suffered.”
Let it be observed in the first place, that these crying sins of our Government are not to be placed exclusively to the account of the Federalists; that for some of them the other party are chiefly responsible, and that in others they have participated.
As to the Federal City—It is not to be denied, that this was a favorite of the illustrious Washington. But it is no less certain, that it was warmly patronized by Mr. Jefferson, Mr. Madison, and the great majority of the members, who at the time composed the opposition in Congress, and who are now influential in the antifederal party. It is also certain that the measure has never been a favorite of a majority of the federal party.
As to the Mint, It was not at all a measure of party: With slight diversities of opinion, about some of the details, it was approved by both parties.
As to the Mausoleum, it has not taken place at all. The bill for erecting it was lost in the Senate, where the federalists have a decided majority; and instead of it an appropriation of fifty thousand dollars was made for erecting an equestrian statue, agreeably to a resolution of Congress passed under the old confederation. Is there an American, who would refuse this memorial of gratitude to the man, who is the boast of his country, the honour of his age?
As to the Funding System, it was thus far a measure of both parties, that both agreed there should be a Funding System. In the formation of it the chief points of difference were, 1.   A discrimination, between original holders and transferrees of the public debt. 2.   A provision for the general debt of the union, leaving to each state to make seperate provision for its particular debt.
Happily for our country, by the rejection of the first, which would have been an express violation of contracts, the faith of the government was preserved, its credit maintained and established.
Happily for our country, by not pursuing the last, unity, simplicity, and energy were secured to our fiscal system. The entanglements of fourteen conflicting systems of finance were avoided: The same mass of debt was included in one general provision, instead of being referred to fourteen separate provisions—more comprehensive justice was done, the states, which had made extraordinary exertions for the support of the common cause were relieved from the unequal pressure of burdens which must have crushed them, and the people were saved from the immense difference of expence between a collection of the necessary revenues by one set of officers or by fourteen different setts.
The truth then, Fellow-citizens, is this—Both parties agreed that there should be a funding system. And the particular plan which prevailed was most agreeable to the contract of the government—most conducive to general and equal justice among the states and individuals—to order and efficiency in the finances—to economy in the collection.
Ought not these ideas to have governed? What is meant by holding up the funding system as an abuse no longer to be tolerated?
What is the funding system? It is nothing more nor less than the pledging of adequate funds or revenues for paying the interest and for the gradual redemption of the principal, of that very debt which was the sacred price of independence. The country being unable to pay off the principal, what better could have been done?
Is it recollected, that long before our revolution, most of the states had their funding systems? They emitted their paper money; which is only another phrase for certificates of debt, and they pledged funds for its redemption, which is but another phrase for funding it. What then is there so terrible in the idea of a funding system?
Those who may have been accustomed under some of the state governments, to gamble in the floating paper, and when they had monopolized a good quantity of it among themselves at low prices, to make partial legislative provisions for the payment of the particular kinds, would very naturally be displeased with a fixed and permanent system, which would give to the evidences of debt a stable value, and lop off the opportunities for gambling speculations; but men who are sensible of the pernicious tendency of such a state of things, will rejoice in a plan which was designed to produce and has produced a contrary result.
What have been the effects of this system?—An extension of commerce and manufactures, the rapid growth of our cities and towns, the consequent prosperity of agriculture and the advancement of the farming interest. All this was effected, by giving life and activity to a capital in the public obligations, which was before dead, and by converting it into a powerful instrument of mercantile and other industrious enterprize.
We make these assertions boldly, because the fact is exemplified by experience, and is obvious to all discerning men. Our opponents in their hearts know it to be so.
As to the public debt—The great mass of it was not created by the federalists peculiarly. It was contracted by all who were engaged in our councils during our revolutionary war. The federalists have only had a principal agency in providing for it. No man can impute that to them as a crime who is not ready to avow the fraudulent and base doctrine, that it is wiser and better to cheat than to pay the creditors of a nation.
It is a fact certain and notorious, that under the administration of the first Secretary of the Treasury, ample provision was made, not only for paying the interest of this debt but for extinguishing the principal in a moderate term of years.
But it is alledged that this debt has been increased and is increasing.
On this point we know that malcontent individuals make the assertion, and exhibit statements intended to prove it. But this we also know, that a Committee of the House of Representatives, particularly charged with the inquiry, have stated and reported the contrary; and we think that more credit is due to their representation than to that of individuals—especially as nothing is easier than in a matter of this sort to make plausible statements, which, though utterly false, cannot be detected except by those who possess all the materials of a complex calculation, who are qualified and who will take the pains to make it.
We know likewise that extraordinary events have compelled our Government to extraordinary expenditures—An Indian war, for some time disastrous, but terminated on principles likely to give durable tranquility to our frontier. Two insurrections, fomented by the opposition to the Government. The hostilities of a foreign power encouraged by the undissembled sympathies of the same opposition, which obliged the government to arm for defence and security: These things have retarded the success of the efficacious measures which have been adopted for the discharge of our debt; measures which with a peaceable and orderly course of things, accelerated by the rapid growth of our country are sufficient in a few years without any new expedient to exonerate it from the whole of its present debt.
These, Fellow-Citizens, are serious truths, well known to most of our opponents, but what they shamefully endeavor to disfigure and disguise.
As to Taxes, they are evidently inseparable from Government. It is impossible without them to pay the debts of the nation, to protect it from foreign danger, or to secure individuals from lawless violence and rapine.
It is always easy to assert that they are heavier than they ought to be, always difficult to refute the assertion—which cannot ever be attempted without a critical review of the whole course of public measures. This gives an immense advantage to those who make a trade of complaint and censure.
But, Fellow-Citizens, it is in our power to state to you in relation to this subject and upon good information, one material fact.
There is perhaps no item in the catalogue of our taxes, which has been more unpopular than that which is called the Direct Tax.
This tax may emphatically be placed to the account of the opposite party, it was always insisted upon by them as preferable to taxes of the indirect kind. And it is a truth capable of full proof, that Mr. Madison, second in the confidence of the antifederal party, the confidential friend of Mr. Jefferson, and now Secretary of State by his nomination, was the proposer of this tax. This was done in a Committee of the last House of Representatives of which he was a member—was approved by that committee, and referred to the late Secretary of the Treasury, Mr. Wolcott, with instructions to prepare a plan as to the mode.
Let it be added, that it was a principle of the federal party, never to resort to this species of tax but in time of war or hostility with a foreign power, that it was in such a time when they did resort to it—and that the occasion ceasing by the prospect of an accommodation, it has been resolved by them not to renew the tax.
As to the British Treaty, it is sufficient to remind you of the extravagant predictions of evil persons to its ratification, and to ask you in what have they been realized? You have seen our peace preserved, you have seen our Western Posts surrendered, our commerce proceed with success in its wonted channels, and our argriculture flourish to the extent of every reasonable wish. And you have been witnesses to none of the mischiefs which were foretold. You will then conclude with us, that the clamours against this treaty are the mere ebullitions of ignorance, of prejudice and of faction.
As to the Sedition Law, we refer you to the debates in Congress for the motives and nature of it—More, would prolong too much this reply already more lengthy than we could wish. We will barely say, that the most essential object of this act is to declare the Courts of the United States competent to the cognizance of those slanders against the principal officers and departments of the federal Government, which at common law are punishable as libels; with the liberal and important mitigation of allowing the truth of an accusation to be given in evidence in exoneration of the accuser. What do you see in this to merit the execrations which have been bestowed on the measure?
As to a Standing Army—there is none except four small regiments of infantry insufficient for the service of guards in the numerous posts of our immense frontiers, stretching from Niagara to the borders of Florida, and two regiments of artillery which occupy in the same capacity the numerous fortifications along our widely extended sea-coast. What is there in this to affright or disgust?
If these corps are to be abolished, substitutes must be found in the militia. If the experiment shall be made, it is easy to foretell that it will prove not a measure of economy, but a heavy bill of additional cost, and like all other visionary schemes, will be productive only of repentance, and a return to a plan injudiciously renounced.
This exposition of the measures which have been represented to you as abuses, no longer to be suffered (mark the strength of the phrase), will, we trust, serve to satisfy you, of the violence and absurdity of those crude notions which govern our opposers, if we believe them to be sincere.
Happily for our country, however, there has just beamed a ray of hope, that these violent and absurd notions will not form the rule of conduct of the person whom the party have recently elevated to the head of our National affairs.
In the speech of the new President upon assuming the exercise of his office, we find among the articles of his creed “The Honest Payment Of Our DEBT, And Sacred Preservation Of The PUBLIC FAITH.” The funding system, the national debt, the British treaty are not therefore in his conception abuses, which if no longer to be tolerated would be of course to be abolished.
But we think ourselves warranted to derive from the same source a condemnation still more extensive of the opinions of our adversaries. The speech characterizes our present government “as a Republican Government, in the full tide of successful experiment.” Success in the experiment of a government, is success in the practice of it, and this is but another phrase for an administration, in the main, wise and good. That administration has been hitherto in the hands of the federalists.
Here then, fellow-citizens, is an open and solemn protest against the principles and opinions of our opponents, from a quarter which as yet they dare not arraign.
In referring to this speech, we think it proper to make a public declaration of our approbation of its contents: We view it as virtually a candid retraction of past misapprehensions, and a pledge to the community that the new President will not lend himself to dangerous innovations, but in essential points will tread in the steps of his predecessors.
In doing this, he prudently anticipates the loss of a great portion of that favor which has elevated him to his present station. Doubtless it is a just foresight. Adhering to the professions he has made, it will not be long before the body of the antifederalists will raise their croaking and ill omened voices against him: But in the talents, the patriotism, and the firmness of the federalists, he will find more than an equivalent for all that he shall lose.

All those of whatever party, who may desire to support the moderate views exhibited in the Presidential Speech, will unite against the violent projects of the men who have addressed you in favor of Mr. Clinton, and against a candidate who in all past experience has evinced that he is likely to be a fit instrument of these projects.
Fellow Citizens, we beseech you to consult your experience, and not listen to tales of evil, which exist only in the language, not even in the imaginations of those who deal them out. This experience will tell you, that our opposers have been uniformly mistaken in their views of our constitution, of its administration, in all the judgments which they have pronounced of our public affairs; and consequently that they are unfaithful or incapable advisers. It will teach you that you have eminently prospered under the system of public measures pursued and supported by the Federalists.
In vain are you told that you owe your prosperity to your own industry and to the blessings of Providence. To the latter doubtless you are primarily indebted. You owe to it among other benefits the constitution you enjoy and the wise administration of it, by virtuous men as its instruments. You are likewise indebted to your own industry. But has not your industry found aliment and incitement in the salutary operation of your government—in the preservation of order at home—in the cultivation of peace abroad—in the invigoration of confidence in pecuniary dealings—in the increased energies of credit and commerce—in the extension of enterprize ever incident to a good government well administered. Remember what your situation was immediately before the establishment of the present constitution. Were you then deficient in industry more than now? If not, why were you not equally prosperous? Plainly because your industry had not at that time the vivifying influences of an efficient, and well conducted government.
There is one more particular in the address which we cannot pass over in silence, though to avoid being tedious we must do little more than mention it: It is a comparison between the administration of the former and present governors of this state on the point of economy, accompanied with the observations that the former had shewn an anxious solicitude to exempt you from taxation.
The answer to this is, that under the administration of Mr. Clinton the state possessed large resources, which were the substitute for taxation. The duties of impost, the proceeds of confiscated property, and immense tracts of new land, which, if they had been providently disposed of, would have long deferred the necessity of taxation. That this was not done, Mr. Clinton, as one of the commissioners of the land-office, is, in a principal degree, responsible.
Under the administration of Mr. Jay, the natural increase of the state has unavoidably augmented the expence of the government. And the appropriations of large sums in most of which all parties have concurred, to a variety of objects of public utility and necessity, has so far diminished the funds of the state as in the opinion of all parties to have required a resort to taxes.

The principal of these objects have been, 1.   The erection of fortifications, and the purchase of cannon, arms and other warlike implements for the purpose of defence. 2.   The building and maintenance of the state prisons, in the laudable experiment of an amelioration of our penal code. 3.   The purchase from Indians of lands which though resold have not yet been productive of revenue. 4.   The payment of dower to the widows of persons whose estates had been confiscated. 5.   Large appropriations for the benefit of common schools, roads and bridges. 6.   The erection of an arsenal and public offices in the city of Albany.
Hence it is evident that the difference which has been remarked to you in respect to taxation has proceeded from a difference of circumstances, not from the superior providence or œconomy of the former, or from the improvidence or profusion of the existing administration. Our opponents may be challenged to bring home to Mr. Jay the proofs of prodigality, and they may be told that the purity and integrity of his conduct in relation to the public property, have never for a moment been drawn into question.
We forbear to canvass minutely the personalities in which our adversaries have indulged. ’Tis enough for us, that they acknowledge our candidate to possess the good qualities which we have ascribed to him: If he has inherited a large estate, ’tis certainly no crime.
’Tis to his honour, that his benevolence is as large as his estate. Let his numerous tenants be his witnesses;—attached as they are to him, not by the ties of dependence (for the greater part of them hold their lands in fee simple, and upon easy rents) but by the ties of affection, by those gentle and precious cords which link gratitude to kindness. Let the many indigent and distressed who have been gladdened by the benign influence of his bounty be his witnesses. And let every reflecting man well consider, whether the people are likely to suffer because the ample fortune of a virtuous and generous chief magistrate places him beyond the temptation of a job, for the accumulation of wealth.
We shall not inquire how ample may be the domains, how productive the revenues, how numerous the dependents of Mr. Clinton, or how his ample domains may have been acquired. ’Tis enough for us to say, that if Mr. Van Rensselaer is rich, Mr. Clinton is not poor: and that it is at least as innocent in the former to have been born to opulence, as in the latter to have attained to it by means of the advantages of the first office of the state, long very long enjoyed, for three years at least too long, because, by an unlawful tenure—contrary to a known majority of suffrages.
We shall not examine how likely it is that a man considerably passed the meridian of life, and debilitated by infirmities of body, will be a more useful and efficient Governor, and more independent of the aid of friends and relatives, than a man of acknowledged good sense, of mature years, in the full vigor of life, and in the full energy of his faculties.
We shall not discuss how far it is probable that the radical antipathy of Mr. Clinton to the vital parts of our National Constitution has given way to the little formal amendments which have since been adopted. We are glad to be assured that it has. It gives us pleasure to see proselytes to the truth; nor shall we be over curious to enquire how men get right if we can but discover that they are right. If happily the possession of the power of our once detested government shall be a talisman to work the conversion of all its enemies, we shall be ready to rejoice that good has come out of evil.
But we dare not too far indulge this pleasing hope. We know that the adverse party has its Dantons, its Robespierres, as well as its Brissots, and its Rolands; and we look forward to the time when the sects of the former will endeavor to confound the latter and their adherents, together with the federalists, in promiscuous ruin.
In regard to these sects, which compose the pith and essence of the antifederal party, we believe it to be true, that the contest between us is indeed a war of principles—a war between tyranny and liberty, but not between monarchy and republicanism. It is a contest between the tyranny of jacobinism, which confounds and levels every thing, and the mild reign of rational liberty, which rests on the basis of an efficient and well balanced government, and through the medium of stable laws, shelters and protects, the life, the reputation, the prosperity, the civil and religious rights of every member of the community.
’Tis against these sects that all good men should form an indissoluble league. To resist and frustrate their machinations is alike essential to every prudent and faithful administration of our government, whoever may be the depositaries of the power.
